Citation Nr: 0810853	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for internal 
hemorrhoids.

2.  Entitlement to an initial compensable rating for 
vasomotor rhinitis.

3.  Entitlement to an initial compensable rating for 
diastasis of the umbilicus muscles (claimed as umbilical 
hernia).

4.  Entitlement to service connection for breathing problems 
due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty in the military from May 
1979 to June 1992 and from January 2003 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January and May 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In January 2005, the RO granted service connection 
for internal hemorrhoids, vasomotor rhinitis, and diastasis 
of the umbilicus muscles and assigned 0 percent initial 
ratings.  In May 2005, the RO denied service connection for 
breathing problems and sleep apnea (claimed as fatigue) due 
to an undiagnosed illness.  Per the veteran's request, a 
hearing before the Board was scheduled in March 2006, but he 
failed to appear.  He has not explained his absence or 
requested to reschedule the hearing.  Thus, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2007).


The claim for service connection for fatigue is addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has mild internal non-bleeding hemorrhoids 
without thrombosis.

2.  The veteran's vasomotor rhinitis is manifested by a 30 
percent obstruction of the left nasal passage and minimal 
obstruction on the right.

3.  The veteran has a small, 1 centimeter diastasis of the 
umbilicus muscles without evidence of hernia.

4.  The veteran's breathing problems have been attributed to 
his service-connected vasomotor rhinitis.  
CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating higher for internal hemorrhoids.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
(DC) 7336 (2007).  

2.  The criteria are not met for an initial compensable 
rating for vasomotor rhinitis.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, DC 6522 (2007).  

3.  The criteria are not met for an initial rating higher 
than 0 percent for diastasis of umbilicus muscles.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.20, 4.114, DC 7339 (2007).  

4.  A separate rating is not warranted for breathing problems 
attributed to vasomotor rhinitis.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.317, 4.14 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the initial ratings for internal hemorrhoids, 
vasomotor rhinitis, and diastasis of the umbilicus muscles, 
the appeal of these issues arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted, 
the claim is substantiated; additional VCAA notice is not 
required with regard to downstream questions such as the 
initial evaluation and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claim for service connection for breathing 
problems, the veteran was sent a VCAA notice letter in 
October 2004.  The letter provided him with notice of the 
evidence necessary to substantiate his claim, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letter also specifically requested that 
he submit any evidence in his possession pertaining to his 
claim.  Thus, the content of the letter provided satisfactory 
VCAA notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

The October 2004 VCAA notice to the veteran did not describe 
the type of evidence necessary to establish a disability 
rating or effective date for breathing problems.  Since the 
Board will conclude below that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are rendered moot.

In developing his claims, VA obtained the veteran's service 
treatment records from April 1978 to January 1998 and he 
submitted service treatment records from February 2003 to 
January 2004.  In February 2005, the RO contacted the 
veteran's Army Reserve unit, but they did not have any 
records.  In October 2004 and March 2005, he reported that he 
did not have any additional medical records in his possession 
or which needed to be obtained.  VA examinations were 
provided in August 2004 and April 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Disability Ratings-In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, VA must consider 
whether he is entitled to "staged" ratings to compensate him 
for times since the effective date of his award when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Initial Rating for Internal Hemorrhoids

The veteran is currently assigned a 0 percent initial rating 
for internal hemorrhoids.  A 0 percent rating is warranted 
for mild or moderate external or internal hemorrhoids.  To 
warrant a higher 10 percent rating, there must be evidence of 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  To 
warrant a 20 percent rating, there must be evidence of 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

The veteran's service treatment records indicate he underwent 
a colonoscopy in January 2004.  The colonoscopy revealed two 
small non-bleeding internal hemorrhoids.

The report of the August 2004 VA general medical examination 
indicates the veteran had benign small internal hemorrhoids 
without thrombosis.  

The evidence indicates the veteran's internal hemorrhoids are 
mild in nature and do not warrant a higher 10 percent rating.  
Therefore, the claim for an increased initial rating for 
internal hemorrhoids must be denied because the preponderance 
of the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.

Increased Initial Rating for Vasomotor Rhinitis

The veteran is currently assigned a 0 percent initial rating 
for vasomotor rhinitis.  A higher 10 percent rating is 
warranted for rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted with rhinitis with polyps.  38 C.F.R. 
§ 4.97, DC 6522.

The report of the August 2004 VA general medical examination 
shows that the veteran complained of year-round rhinitis.  On 
physical examination, there was no obstruction; the sinuses 
were nontender without purulence.  There were no oral or 
pharyngeal lesions.  

The report of the April 2005 VA Gulf War examination 
indicates the veteran complained that he had nasal congestion 
and obstruction 75 percent of the time, worse in the summer.  
On physical examination there was minimal obstruction of the 
right nasal passage and 30 percent obstruction of the left 
nasal passage.  Membranes were swollen and pale, but there 
was no purulence or crusting.

The evidence does not indicate the veteran has 50 percent 
obstruction of the nasal passages of both sides or complete 
obstruction of one side.  Therefore, the claim for an 
increased rating for vasomotor rhinitis must be denied 
because the preponderance of the evidence is against the 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Increased Initial Rating for Diastasis of the Umbilicus 
Muscles

The veteran is currently assigned a 0 percent initial rating 
for diastasis (separation) of the umbilicus muscles.  The RO 
has rated this condition by analogy using the criteria for a 
ventral hernia, postoperative.  38 C.F.R. § 4.114, DC 7339.  
A 0 percent rating is warranted for healed postoperative 
wounds of a ventral hernia with no disability or belt 
indicated.  A 20 percent rating is warranted for a small 
ventral hernia, not well supported by belt under ordinary 
conditions, or a healed ventral hernia, or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.   

The veteran's service treatment records indicate that in 
February 2003 he was given a provisional diagnosis of an 
umbilical hernia.  In November 2003 he was treated for 
ongoing problems with diarrhea and it was noted that he had a 
small umbilical hernia.  

The report of the August 2004 VA examination for digestive 
conditions contains a finding that the veteran had no obvious 
hernia on standing or reclining.  He had a small umbilical 
diastasis approximately 1 centimeter in size.  He had no 
palpable hernias.  

The evidence has not shown that the veteran has had an 
umbilical hernia since his separation from service in March 
2004.  He does have a small diastasis of the umbilicus 
muscles that is asymptomatic and does not warrant a 
compensable rating under DC 7339.  The Board has also 
considered the criteria used to rate inguinal hernias under 
38 C.F.R. § 4.114, DC 7336.  Under DC 7336 a 0 percent rating 
is warranted for a small reducible hernia or without true 
hernia protrusion.  A 0 percent rating is also warranted for 
an inguinal hernia that is not operated, but remediable.  A 
higher 10 percent rating is warranted for a postoperative 
recurrent inguinal hernia that is readily reducible and well 
supported by a truss or belt.  Under DC 7336, the veteran's 
diastasis is more analogous to a 0 percent rating.  

The claim for an increased initial rating for diastasis of 
the umbilicus muscles must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

In this case, there is no showing that the veteran's service-
connected disabilities present such an exceptional or unusual 
disability picture so as to warrant the assignment of initial 
ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.  

The veteran's schedular evaluations are intended to 
compensate him for considerable time lost from employment 
consistent with those evaluations.  38 C.F.R. § 4.1 (2007).  
The medical evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Breathing Problems,
 Including as due to an Undiagnosed Illness

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2011.

38 C.F.R. § 3.317(a) further provides that VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The veteran's service treatment records are unremarkable for 
any complaint or treatment for a breathing problem.  A 
January 2003 chest X-ray showed no lung abnormalities.

In August 2004, the veteran said that while he was in the 
Persian Gulf, he was exposed to smoke from oil well fires, 
burning trash and feces (VA Form 21-4138).  He said he was 
also exposed to sand and dust storms and that he continued to 
have problems breathing at times.

The report of the April 2005 VA Gulf War examination 
indicates that the veteran complained of a history of hay 
fever and seasonal allergies prior to service.  He said that 
he had breathing problems related to rhinitis in his upper 
airway, but denied respiratory or pulmonary conditions.  On 
objective physical examination, he had minimal obstruction of 
the right nasal passage and 30 percent obstruction of the 
left nasal passage.  His lungs were clear to auscultation; a 
pulmonary function test was within normal limits; and the 
chest X-ray was normal.  The examiner opined that the 
veteran's claimed breathing condition was consistent with the 
previously granted rhinitis condition with no pulmonary 
complaints and no pulmonary condition found.  

In sum, the preponderance of the evidence is against finding 
that the veteran has objective signs or symptoms of a 
pulmonary condition.  Although he does have some partial 
obstruction of his nasal passages that cause breathing 
problems, these symptoms have been attributed to a known 
clinical diagnosis of vasomotor rhinitis.  A separate rating 
for breathing problems and vasomotor rhinitis would result in 
pyramiding.  38 C.F.R. § 4.14 (2007) (The evaluation of the 
same disability or the same manifestation of a disability 
under different diagnostic codes is to be avoided when rating 
a veteran's service-connected disabilities).  

The claim for service connection for breathing problems, 
including as due to an undiagnosed illness, must be denied 
because the preponderance of the evidence is against the 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased initial rating for internal 
hemorrhoids is denied.

The claim for an increased initial rating for vasomotor 
rhinitis is denied

The claim for an increased initial rating for diastasis of 
the umbilicus muscles is denied.

The claim for service connection for breathing problems, 
including as due to an undiagnosed illness, is denied.


REMAND

As mentioned, in August 2004, the veteran stated that he had 
been exposed to smoke from burning oil wells, trash and feces 
while he served in the Persian Gulf (VA Form 21-4138).  He 
said he had problems with fatigue in addition to the 
breathing problems addressed above.  

The veteran's service treatment records are unremarkable for 
any complaints of fatigue.  The report of the April 2005 VA 
Gulf War examination indicates he complained of a 1 1/2 year 
history of increasing fatigue.  He said he slept well, but 
that his wife reported that he snored and snorted in his 
sleep, occasionally gasping for breath and jerking limbs.  He 
reported having daytime hypersomnolence (excessive 
sleepiness).  He did not have any incapacitating fatigue or 
excessive fatigue lasting more than 24 hours after activity 
or exertion.  The examiner recommended that the veteran 
undergo a sleep study and one was scheduled for October 2005.  
The examiner stated that it was more likely than not that the 
veteran had mild obstructive sleep apnea, which would account 
for his level of fatigue.  There are no follow-up records 
after this examination.

The evidence indicates the veteran's fatigue is most likely 
attributable to a known clinical diagnosis, but further 
testing is required to determine whether he has sleep apnea.  
If he has sleep apnea, a VA examiner should be asked to 
provide an opinion as to whether the sleep apnea was at least 
as likely as not (50 percent probability or greater) incurred 
during his military service.  If he does not have sleep 
apnea, the examiner should be asked whether the veteran's 
fatigue is at least as likely a not related to an undiagnosed 
illness.  

Accordingly, the claim for service connection for fatigue is 
REMANDED for the following action:

1.  Obtain all relevant records of VA 
treatment or evaluation since April 2005.  
This includes reports of any scheduled 
sleep studies.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
whether his complaints of fatigue are 
attributable to a diagnosed illness.  The 
examiner should review the claims folder.  

The examiner is advised that the veteran 
is competent to report in-service symptoms 
or injuries, a continuity of 
symptomatology since service, and current 
symptoms.  

The examiner should express an opinion as 
to whether the veteran's complaints of 
fatigue are attributable to a diagnosed 
illness.

If attributable to a diagnosed illness, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the diagnosed illness had its 
onset in service or is otherwise related 
to a disease or injury in service.  The 
examiner should provide a rationale for 
the opinion.  

If the complaints of fatigue are not 
attributable to a diagnosed illness, the 
examiner should state whether there are 
objective manifestations of fatigue as an 
undiagnosed illness.  The severity of such 
symptoms should also be noted.

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


